FILED
                            NOT FOR PUBLICATION                             NOV 12 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KRISTEN G. WILSON,                               No. 12-17526

               Plaintiff - Appellant,            D.C. No. 1:11-cv-01238-JLT

 v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                  Jennifer L. Thurston, Magistrate Judge, Presiding

                           Submitted November 9, 2015**

Before:        LEAVY, GRABER, and OWENS, Circuit Judges.

      Plaintiff Kristen G. Wilson appeals the district court’s judgment affirming

the Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. Reviewing de novo, we may set aside a denial of benefits

only if it is not supported by substantial evidence or rests on legal error. Ghanim

v. Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014). We affirm.

      The administrative law judge (“ALJ”) permissibly gave less weight to the

opinion of consultive examiner Shireen Damania, M.D., by providing specific and

legitimate reasons, supported by substantial evidence. See Ghanim, 763 F.3d at

1161 (stating standard). The ALJ noted that Dr. Damania’s opinion was

inconsistent with her own findings that Plaintiff had a normal attention span, intact

memory, and ability to do simple calculations. The ALJ also noted that Dr.

Damania’s opinion was inconsistent with Plaintiff’s reported activities, including

taking care of her own personal hygiene without assistance, watching television,

and shopping with her spouse. The ALJ permissibly gave greater weight to the

state agency physician’s opinion because it is more consistent with the record as a

whole.

      Accordingly, substantial evidence supports the ALJ’s determination that

Plaintiff was not disabled within the meaning of the Social Security Act.

      AFFIRMED.




                                          2                                    12-17526